RENDERED: AUGUS'I` 24, 2017
TO BE PUBLISHED

§§upreme (!I)uumc of BFHN AL

2016-sc_00041 1_DG ©A'T EMM,,,, pc

KENTUCKY UNEMPLOYMENT INSURANCE APPELLANT
COMMISSION

ON REVIEW FROM COURT OF APPEALS
V. CASE NO. 2014-CA-OOlO23
JEFFERSON CIRCUIT COURT NO. 14-CI-000854

NORMAN WILSON AND APPELLEES
UNIVERSAL LINEN, LLC

OPINION OF THE COURT BY JUSTICE VENTERS
REVERSING

'The Kentucky Unemployment Insurance Cornmission (KUIC) appeals
from a decision of the Court of Appeals which concluded that Appellee Norman
Wilson had substantially complied with the verification requirement of KRS
341.450(1) when he filed a complaint in the Jefferson Circuit Court seeking
judicial review of an adverse decision of KUIC. The Jefferson Circuit Court
dismissed Wilson’s complaint based upon the decision of this Court in Taylor v.
Kentucky Unemployment Insurance Commission, 382 S.W.3d 826 (Ky. 2012).
The Court of Appeals reversed the circuit court, citing the substantial

compliance doctrine implicit in Shamrock Coal Co. v. Taylor, 697 S.W.2d 952

(Ky. App. 1985). We granted discretionary review to examine the continuing

viability of Shamrock in light of our decision in Taylor.1

I. FACTUAL AND PROCEDURAL BACKGROUND

After losing his job, Wilson applied for unemployment compensation.
When he received an unfavorable ruling from the KUIC, he exercised his
statutory right of judicial review by filing a complaint in Jefferson Circuit Court
pursuant to KRS 341.450(1). As relevant to our review, KRS 341.450(1.)
provides that a party aggrieved by a final decision of the KUIC may obtain
judicial review of that decision “by filing a complaint against the commission in
the [circuit court of the appropriate county]. . . . The complaint . . . shall be
verified by the plaintifer his attomey.” (Emphasis added.)

Wilson’s attorney signed the complaint and Wilson signed an attached
“verification” page which stated: “I, Norman Wilson, have read in its entirety
the foregoing plea[ding], and to the best of my l490 S.W.3d 347, 352 (Ky. 2016). Spears came to this Court as an appeal of
a writ of prohibition granted by the Court of Appeals. The underlying case presented
the question of whether substantial compliance would intervene to save an unverified
complaint for judicial review of a decision of a public retirement fund board. We
resolved the issue purely upon conventional writ analysis and>did not address the
underlying issue of substantial compliance.

Citing Taylor, the circuit court concluded that Wilson’s complaint lacked
the verification expressly required by KRS 341.450(1). Accordingly, the circuit
court dismissed the action, reasoning that the unverified complaint failed to
vest that court with the authority to adjudicate the case. On appeal, however,
the Court of Appeals found Shamrock to be a more fitting precedent. Shamrock
holds that a complaint which exhibits “a clear attempt at verification” is
sufficiently compliant with KRS 341 .450(1) to authorize judicial review. 697
S.W.2d at 953. Thus, the Court of Appeals reversed the trial court’s decision

and reinstated Wilson’s claim.

II. ANALYSIS

In Taylor, we reaffirmed the “firmly rooted concept of law in this state
that the courts have no jurisdiction over an appeal from an administrative
agency action unless every statutory precondition is satisfied.” 382 S.W.3d at
831.2 As a general rule, “[t]here is no appeal to the courts from an action of an
administrative agency as a matter of right. When grace to appeal is granted by
statute, a strict compliance with its terms is required.” Board of Adjustments of
City of Richmond v. Flood, 581 S.W.2d 1, 2 (Ky. 1978) (citations omitted).
Statutory preconditions for vesting courts with the authority to engage in

judicial review cannot be satisfied by substantial compliance. See City of

 

2 We acknowledge that the use of the word “jurisdiction” in this context is
confusing We clarified in Spears that “[t]he deficiency [of an unverified complaint
seeking judicial review of an administrative order] has no effect on the circuit court's
subject matter jurisdiction. 490 S.W.3d at 352. However, such deficiency leaves the
“court without jurisdiction of the particular case.” Id. (citation omitted).

Devondale v. Stallings, 795 S.W.2d 954, 957 (Ky. 1990) (“It is only [when
defects are nonjurisdictional in nature] that a discussion of substantial
compliance . . . is appropriate.”). Consequently, at least with respect to the
jurisdictional requirements for invoking judicial review of an administrative
agency ruling, we have no substantial compliance exception to a statute which
grants the right to appeal. See Kentucky Unemployment Insurance Comrnission
v. caner, 689 s.W.2d 360, 361-362 (Ky. 1985).

We also noted in Taylora significant line of cases holding that the
verification requirement of KRS 341.450(1) requires strict compliance, and
that the attorney’s signature alone on the petition could not be regarded as
satisfying the statutory requirement for verification.

We believe [Monyhan,3 Pickhart," l"`isher,5 and Carter,6 relied upon

by Fisherj accurately state the rule in the case before us, and thus

we hold that a properly verified complaint is required to invoke

circuit court jurisdiction under KRS 341.450(1), and, further, that

a CR 11 signature by the claimant's attorney is insufficient to

comply with the verification requirements of the statute.

382 S.W.3d at 830.
The Court of Appeals’ decision in Shamrock is plainly at odds with the

principle of strict compliance, Shamrock, perhaps artfully, evades the foregoing

 

3 Monyhan v. Kentucky Unemployment Insurance Commission, 709 S.W.2d 837
(Ky. App. 1986).

4 Pickhart v. U.S. Post OMC€, 664 S.W.2d 939 (Ky. App. 1983).

5 Fisher v. Kentucky Unemployment Insurance Comrnission, 880 S.W.2d'89 l (Ky.
App.1994y _

6 Kentucky Unemployment Insurance Commission v. Carter, 689 S.W.2d 360 (Ky.
19SSL

4

principles by avoiding the term “substantial compliance.” Instead, it holds that
the defective complaint was in “sufficient compliance” with KRS 341.450(1)
because it exhibited “a clear attempt at verification.” 697 S.W.2d at 953.
Shamrock states that the pleading in question contained “no more than a
technical defect” and reaches the curious conclusion that the complaint Was
“verified, though not under oath.” Id.

By definition, “verification” occurs only when the signatory is “under
oath.” A statement not made under oath cannot be a “verified statement.” As
we said in Taylor, citing Black’s Law Dictionary and 3 Am. Jur. 2d Afjidavits §
8, “verification” means “a formal declaration made in the presence of an
authorized officer, such as a notary public, by which one swears to the truth of
the statements in the document.” 382 S.W.3d at 834.

For whatever reason, the legislature determined that a complaint filed to
obtain judicial review of a KUIC decision “shall be verified by the plaintiff or his
attorney.” (Emphasis added.) A fundamental rule of statutory construction
commands that “effect must be given, if possible, to every word, clause, and
sentence of a statute.” Hampton v. Commonwealth, 78 S.W.2d 748, 750 (Ky.
1934) (citations omitted). The judiciary is constrained to “giv[e] the words their
plain and ordinary meaning,” and to “[deduce] the intent of the Legislature . . .
from the language it used, when it is plain and unambiguous.” Pearce v.
University of Louisville, 448 S.W.3d 746, 749 (Ky. 2014) (citations omitted). We

cannot disregard the words of the statute simply because we think the

resulting application is harsh or we think the statute would be better without
them.

In context with the rest of the statute, the meaning of “verified” is plain
and unambiguous; we must give effect to that word. Every pleading filed in the
courts must be “signed” by the party’s attorney, or by the party himself if he
has no attomey. CR 11. To construe the verification requirement of KRS
341.450(1) as being satisfied by the unsworn signature of a party or his
attorney is tantamount to simply reading the word “verified” out of the statute,
Shamrock’s conclusion that a signed but unsworn petition was “a clear attempt
at verification” and thus in “sufficient compliance”with KRS 341 .450(1) is
untenable.

In Taylor, we noted that unlike the claimant in Shamrock, the claimant in
Taylor had made “no effort at verification at all” and did not even attain the
measure of “sufficient compliance” tolerated by the court in Shamrock. “If
Shamka Coal is our guide for substantial compliance, Taylor falls short of
that mark.” 382 S.W.3d at 833. By side-stepping the question of Shamrock’s
continuing viability, we left the door open for its application by the Court of
Appeals in this case. Consequently, the Court of Appeals concluded that the
unsworn signature on the verification page of Wilson’s complaint qualified as
the kind of “clear attempt at verification” tolerated under Shamrock’s concept of
“sufficient compliance.” Taylor distinguished, but did not overrule, Shamrock.
We correct that omission now. Shamrock was wrongly decided and is hereby

overruled. A complaint subscribed with an unsworn signature lacking

6

attestation before a notary or another officer authorized to administer oaths is
merely a Signed pleading Sufficient for CR l 1; but, it is not a verified complaint
as required by KRS 341.450(1).

'I`urning back now to the particular facts of the case before us, the only
question remaining is whether Wilson’s signed, but unsworn, declaration of the
truthfulness of the complaint complies with KRS 34 1.450(1)’s verification
requirement Taylo.r resolved that a complaint certified by the attorney does
not meet the statutory qualification of being “verified.” We distinguished
“certification” and “verification” in Taylor, “Verification” is “a formal declaration
made in the presence of an authorized officer, such as a notary public, by
which one swears to the truth of the statements in the document” but
“[c]ertification is one’s personal affirmation of belief in the truthfulness of what
is stated in the document.” 382 S.W.3d at 834.

The critical distinction between certification and verification is the latter’s
required formality of being under oath and attestation by a third party, the
notary or other official. Wilson contends that he complied with the
requirements of KRS 341.450 because his pleading is styled as a “Verified
Complaint,” it is signed by his attorney, Who is an officer of the court, and
unlike the complainant in Taylor, included a declaration that, to the best of his
knowledge, the information in the complaint is truthful. He reminds us that
his signature (though unsworn) was his formal declaration made in the
presence of his attorney, an officer of the court. We do not question the

veracity of Wilson or his attomey.

The Rules of Civil Procedure promulgated by this Court do not generally
require that a pleading be verified; we are accustomed to merely a certification
of the pleading. But we have long acknowledged that since there is no basic
right of appeal to the courts from an action of an administrative agency, the
General Assembly may prescribe the preconditions under which such an
appeal must be perfected. Flood, 581 S.W.2d 1. Consequently, given the
absence of an authorized officer’s statement attesting that Wilson, or his
attorney, swore under oath to the allegations of the complaint, we cannot

regard it as “verified” within the meaning of KRS 341.450(1).

III. CONCLUSION

Having overruled Shamrock and determined that the complaint filed
herein fails to satisfy the verification requirement of KRS 341.450(1), we
reverse the opinion of the Court of Appeals and reinstate the judgment of the
Jefferson Circuit Court.

All sitting. Minton, C.J.; Hughes, Keller, and VanMeter, JJ., concur.

`Wright, J., dissents by separate opinion in which Cunningham, J., join

WRIGHT, J., DISSENTING: I respectfully dissent, as I believe Wilson’s
substantial compliance with the requirements was sufficient to satisfy the
Statutory mandates. Specifically, Wilson signed an attached verification page
stating that he “read in its entirety the foregoing plea[ding], and to the best of
[his] knowledge the information contained therein is truthful and accurate.” All

that was absent was the signature of a notary. This oversight could have been

easily rectified and the merits could have then been properly addressed With no
prejudice to the opposing party.

In Taylor v. Kentucky Unemployment Ins. Comm'n, 382 S.W.3d 826, 833
(Ky. 2012), there was “no effort of verification at all.” Therefore, this Court
distinguished Shamrock Coal Co., Inc. v. Taylor, 697 S.W.2d 952 (Ky. App.
1985) wherein the Court of Appeals had held “a clear attempt at verification is
sufficient.” I would not overturn Shamrock and would, instead, reaffirm its
holding. Though his signature was not notarized, Wilson made a clear attempt
at verification which substantially complied with the statutory requirements

This is a classic case of form over substance and it does not serve the
administration of justice. Keeping in mind that we are a Court of Justice, it is
better for us to resolve the issue on its merits rather than tossing it out
because the motion was not verified. Therefore, I would affirm the Court of
Appeals and send the matter back to the Jefferson Circuit Court, which should
then address the merits of Wilson’s claim. Otherwise, the result is simply
unjust. The legal arena should not be a large-scale game of “gotcha” where
people win or lose based on technicalities

Cunningham, J., joins.

COUNSEL FOR APPELLANT:

Maria T. Russell

Patrick Byron Shirley

Education and Workforce Development Cabinet
Office of Legal and Legislative Services
COUNSEL FOR APPELLEE NORMAN WILSON:

Fernando Valdizan
Alex White

617 Baxter Avenue
Louisville, KY 40204

COUNSEL FOR APPELLEE UNIVERSAL LINEN, LLC:

Gavin Weinrich
Smith Greenberg & Perkins, PLLC

10